Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Jung Shim on 27 July 2021.

The application has been amended as follows: in the claims, please amend claims 1 and 9.
1. 	(Currently Amended) A method of manufacturing a curved laminated glass, the method comprising: 
preparing a curved soda lime glass;

disposing a lamination film or a bonding agent between the curved soda lime glass and the functional layer; and 
elastically deforming the alkali-free glass having the functional layer thereon, and laminating the alkali-free glass having the functional layer thereon with the curved soda lime glass such that the alkali-free glass and the curved soda lime glass fit with each other and form the curved laminated glass, 
wherein a fracture toughness ratio of the soda lime glass to the alkali-free glass is 1 : 1.41 to 1 : 1.62, 
wherein a thickness ratio of the soda lime glass to the alkali-free glass is 1 : 0.2 to 1 : 0.6, and
wherein the functional layer is a transparent heat generating layer.

9. 	(Currently Amended) A curved laminated glass comprising:
an alkali-free glass provided with a functional layer directly on one surface thereof; and
a soda lime glass laminated to the one surface of the alkali-free glass provided with the functional layer by a lamination film or a bonding agent,
wherein the alkali-free glass and the soda lime glass are bent while forming a curved surface in a state of being fit with each other, and 
wherein a fracture toughness ratio of the soda lime glass to the alkali-free glass is 1 : 1.41 to 1 : 1.62, 
wherein a thickness ratio of the soda lime glass to the alkali-free glass is 1 : 0.2 to 1 : 0.6, and
.

Reasons for Allowance
Claims 1-4 and 6; and claims 9, 11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 9.  The limitation that defines claim 9 over the prior art is that concerning the type of functional layer included in the laminated glass; specifically, as amended above, the functional layer has to be a transparent heat generating layer, and none of the previously cited references teaches this feature.  The most pertinent prior art is considered to be the combination of the previously cited Fisher, Gahagan, and JP ‘784 references; however, while Gahagan teaches the provision of a color changing layer (either photochromic or electrochromic), Gahagan (as well as the other references) is silent regarding the inclusion of a transparent heat generating layer.
Claim 1, being directed to a method for making the laminated glass of claim 9, is also considered patentable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to cold-bent glass laminates or glass sheets exhibiting the claimed fracture toughness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z. Jim Yang/Primary Examiner, Art Unit 1781